Per Curiam.

The plaintiff had a right to return the affidavit, and order extending defendant’s time to plead for failure to comply with the requirements of rule 19 of the General Rules of Practice, and, having done so within twenty-four hours, the defendant was in default on the 11th day of January, 1901; being in default, it was well within the discretion of the Special Term to impose, as a condition for compelling the acceptance of the defendant’s answer, the payment of costs and the giving of security. Furthermore, it appears that the defendant has complied with the terms of the order by paying the costs as taxed in the judgment-roll and serving his answer. By submitting to the terms of the order, the defendant waived his right to appeal therefrom.
Order appealed from affirmed, with ten dollars costs and disbursements.
Present: Fitzsimons, Ch. J., and O’Dwyer, J.
Order affirmed, with ten dollars costs.